NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted February 4, 2009*
                                   Decided March 10, 2009

                                           Before

                                JOHN L. COFFEY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                DANIEL A. MANION, Circuit Judge

No. 08‐1698

QUINSHELA TURNER,                               Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
           v.
                                                No. 08 C 835
JACKSON PARK HOSPITAL, et. al,
     Defendants‐Appellees.                      James B. Zagel, 
                                                Judge.




           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1698                                                                                Page 2

                                           O R D E R

       Quinshela Turner filed a medical malpractice (“malpractice”) lawsuit in state court
and then “removed” the litigation to federal district court.  The district court dismissed the
federal action for lack of subject‐matter jurisdiction, and we affirm the dismissal.

        Turner previously filed a malpractice suit in federal court against the same
defendants, and we affirmed the dismissal of that suit for lack of subject‐matter jurisdiction. 
See Turner v. Jackson Park Hosp., 264 Fed. App’x 527 (7th Cir. 2008) (unpublished order). 
Meanwhile, Turner was proceeding with a parallel lawsuit in the Circuit Court of Cook
County, Illinois.  Faced with these adverse rulings, she filed appeals with the federal district
court as well as the state appellate court in a document entitled “Removal for Cause,”
arguing that the five judges involved in the case were at one time conspiratorially joined
with the defendants in attempting to defeat her cause of action thus prejudicing her case. 
The district court explained to Turner that she as the plaintiff does not have the authority to
remove the suit she filed from state court and dismissed the case for lack of subject‐matter
jurisdiction.  Turner moved for reconsideration, and the district court denied the motion
with the further explanation that she must address her complaints about the state judges’
handling of her case in state court under state law.

        Turner appeals the dismissal.  Although an order remanding a removed case to state
court would not be reviewable on appeal, see 28 U.S.C. § 1447(d), here the district court
dismissed rather than remanded the matter, so the court’s order is final and appealable,
see Cook v. Weber, 698 F.2d 907, 908 (7th Cir. 1983); 14C CHARLES ALAN WRIGHT, ARTHUR R.
MILLER & EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE § 3740, at 521 (3d ed.
1998).

        A plaintiff cannot “remove” a state lawsuit to federal court; only a defendant has the
right to remove.  See 28 U.S.C. §§ 1441, 1443, 1446; Chi., R.I. & P.R. Co. v. Stude, 346 U.S. 574,
580 (1954); Shamrock & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941); WRIGHT, MILLER &
COOPER, supra, § 3731, at 250‐53 & nn.1, 3.  And as we explained in Turner’s previous
appeal, her lawsuit against these defendants is outside the jurisdiction of the federal courts. 
See Turner, 264 Fed. App’x at 529‐30.  One might argue that the district court should have
remanded the case to state court, see 28 U.S.C. § 1447(c), but because the state court had
already stricken Turner’s complaint before she attempted to “remove” the case, we agree
that there is no reason to order a remand.

                                                                                     AFFIRMED.